Title: From George Washington to Levi Wells, 2 October 1780
From: Washington, George
To: Wells, Levi


                  
                     Sir
                     Head Quarters Orange Town 2d Octobr
                     1780
                  
                  You will be pleased on the receipt of this to return with the two
                     State Regiments of Connecticut to your former station upon the sound, or to any
                     other to which you may be ordered by His Excellency Gov. Trumbull. I am
                     &c.
                  
                     